          Case 1:20-cr-00140-NONE-SKO Document 21 Filed 01/04/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   LAURA JEAN BERGER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00140-NONE-SKO
12
                                   Plaintiff,             STIPULATION TO CONTINUE STATUS
13                                                        CONFERENCE AND EXCLUDE TIME;
                            v.                            FINDINGS AND ORDER
14
     BRIAN ZAMORA,                                        DATE: January 6, 2021
15                                                        TIME: 1:00 p.m.
                                  Defendant.              COURT: Hon. Sheila K. Oberto
16

17
            This case is set for status conference on January 6, 2021. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
19
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
20
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
22
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
23
     were entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00140-NONE-SKO Document 21 Filed 01/04/21 Page 2 of 4


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7). The Government’s position is that although the Speedy Trial Act does not

17 directly address continuances stemming from pandemics, natural disasters, or other emergencies, this

18 Court has discretion to order a continuance in such circumstances. For example, the Ninth Circuit

19 affirmed a two-week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United

20 States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the
21 trial to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001)

22 (citing Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant

23 public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the prompt

24 proceedings mandated by the statutory rules.

25          In light of the foregoing, this Court should consider the following case-specific facts in finding

26 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7). 2
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00140-NONE-SKO Document 21 Filed 01/04/21 Page 3 of 4


 1 If continued, this Court should designate a new date for the status conference. United States v. Lewis,

 2 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in

 3 time”).

 4                                                STIPULATION

 5           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7           1.     By previous order, this matter was set for status on January 6, 2021.

 8           2.     By this stipulation, the parties now move to continue the status conference until March 3,

 9 2021, and to exclude time between January 6, 2020, and March 3, 2021, under 18 U.S.C.
10 § 3161(h)(7)(A), B(iv).

11           3.     The parties agree and stipulate, and request that the Court find the following:

12                  a)      The government has represented that the discovery associated with this case

13           includes investigative reports and lengthy video footage. All of this discovery has been either

14           produced directly to counsel and/or made available for inspection and copying.

15                  b)      Counsel for defendant desires additional time to further review discovery, discuss

16           potential resolution with her client and the government, and investigate and prepare for trial.

17                  c)      Counsel for defendant believes that failure to grant the above-requested

18           continuance would deny her the reasonable time necessary for effective preparation, taking into

19           account the exercise of due diligence.

20                  d)      The government does not object to the continuance.

21                  e)      Based on the above-stated findings, the ends of justice served by continuing the

22           case as requested outweigh the interest of the public and the defendant in a trial within the

23           original date prescribed by the Speedy Trial Act.

24                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25           et seq., within which trial must commence, the time period of January 6, 2020 to March 3, 2021,

26           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

27           from a continuance granted by the Court at the parties’ request on the basis of the Court’s finding

28           that the ends of justice served by taking such action outweigh the best interest of the public and

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00140-NONE-SKO Document 21 Filed 01/04/21 Page 4 of 4


 1            the defendant in a speedy trial.

 2            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5            IT IS SO STIPULATED.

 6
      Dated: December 30, 2020                                  MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ MICHAEL G. TIERNEY
 9                                                              MICHAEL G. TIERNEY
                                                                Assistant United States Attorney
10

11
      Dated: December 30, 2020                                  /s/ CHRISTINA CORCORAN
12                                                              CHRISTINA CORCORAN
13                                                              Counsel for Defendant
                                                                BRIAN ZAMORA
14

15
                                                 FINDINGS AND ORDER
16

17 IT IS SO ORDERED.

18
     Dated:        January 4, 2021                                   /s/   Sheila K. Oberto            .
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
